Name: Council Regulation (EC) No 963/2002 of 3 June 2002 laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decisions No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those Decisions
 Type: Regulation
 Subject Matter: competition;  European Union law
 Date Published: nan

 Avis juridique important|32002R0963Council Regulation (EC) No 963/2002 of 3 June 2002 laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decisions No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those Decisions Official Journal L 149 , 07/06/2002 P. 0003 - 0007Council Regulation (EC) No 963/2002of 3 June 2002laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decisions No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those DecisionsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Treaty establishing the European Coal and Steel Community (ECSC Treaty) will expire on 23 July 2002.(2) Products which are currently covered by the ECSC Treaty will be subject to the Treaty establishing the European Community as of 24 July 2002.(3) The Commission has adopted a number of anti-dumping measures pursuant to Commission Decision No 2277/96/ECSC of 28 November 1996 on protection against dumped imports from countries not members of the European Coal and Steel Community (basic anti-dumping Decision)(1). Measures are normally imposed for a 5-year period in accordance with Article 11(2) of the basic anti-dumping Decision. However, some of these measures will not, at the date of the expiry of the ECSC Treaty, have reached the end of that 5-year period (ECSC anti-dumping measures). Some investigations, initiated pursuant to the basic anti-dumping Decision, may also be pending at the date of the expiry of the ECSC Treaty (pending anti-dumping investigations). Similarly, complaints or other applications for the initiation of an investigation filed pursuant to the provisions of the basic anti-dumping Decision may be pending at the date of the expiry of the ECSC Treaty (pending anti-dumping applications).(4) It is therefore appropriate to provide for the continued application of ECSC anti-dumping measures under Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (basic anti-dumping Regulation)(2) after the date of the expiry of the ECSC Treaty and to apply from then onwards the provisions of the basic anti-dumping Regulation to such measures. Any pending anti-dumping investigation should, after the date of the expiry of the ECSC Treaty, be continued and concluded pursuant to the provisions of the basic anti-dumping Regulation and any anti-dumping measures resulting from such an investigation should be subject to the provisions of the basic anti-dumping Regulation. Similarly, after the date of the expiry of the ECSC Treaty, pending anti-dumping applications should be dealt with pursuant to the provisions of the basic anti-dumping Regulation.(5) In this context, it should be noted that the provisions of the basic anti-dumping Decision are, with the exception of those on the Community's decision-making procedure, practically identical to those of the basic anti-dumping Regulation.(6) The Commission has also adopted a number of countervailing measures pursuant to Commission Decision No 1889/98/ECSC on protection against subsidised imports from countries not members of the European Coal and Steel Community (basic anti-subsidy Decision)(3). Measures are normally imposed for a 5-year period in accordance with Article 18(1) of the basic anti-subsidy Decision. However, some of these measures will not, at the date of the expiry of the ECSC Treaty, have reached the end of that 5-year period (ECSC countervailing measures). Some investigations, initiated pursuant to the basic anti-subsidy Decision, may also be pending at the date of the expiry of the ECSC Treaty (pending anti-subsidy investigations). Similarly, complaints or other applications for the initiation of an investigation filed pursuant to the provisions of the basic anti-subsidy Decision may be pending at the date of the expiry of the ECSC Treaty (pending anti-subsidy applications).(7) It is therefore also appropriate to provide for the continued application of ECSC countervailing measures under Council Regulation (EC) No 2026/97 on protection against subsidised imports from countries not members of the European Community (basic anti-subsidy Regulation)(4) after the date of the expiry of the ECSC Treaty and to apply from then onwards the provisions of the basic anti-subsidy Regulation to such measures. Any pending anti-subsidy investigation should after the date of the expiry of the ECSC Treaty be continued and concluded pursuant to the provisions of the basic anti-subsidy Regulation and any countervailing measures resulting from such an investigation should be subject to the provisions of the basic anti-subsidy Regulation. Similarly, after the date of the expiry of the ECSC Treaty, pending anti-subsidy applications should be dealt with pursuant to the provisions of the basic anti-subsidy Regulation.(8) In this context, it should be noted that the provisions of the basic anti-subsidy Decision are, with the exception of those on the Community's decision making procedure, practically identical to those of the basic anti-subsidy Regulation,HAS ADOPTED THIS REGULATION:Article 11. The anti-dumping measures, set out in Annex I hereto, which have been adopted pursuant to Decision No 2277/96/ECSC and which are still in force on 23 July 2002 (the anti-dumping measures set out in Annex I), shall be continued and shall be governed by the provisions of Regulation (EC) No 384/96 with effect from 24 July 2002.2. In calculating the date on which the anti-dumping measures set out in Annex I shall expire pursuant to Article 11(2) of Regulation (EC) No 384/96, regard shall be had to the original date of entry into force of those measures.3. Any investigation, which has been initiated pursuant to Decision No 2277/96/ECSC and which is still pending on 23 July 2002, or any complaint or application for the initiation of such an investigation which is still pending on that date, shall be continued and shall be governed by the provisions of Regulation (EC) No 384/96 with effect from 24 July 2002. Any anti-dumping measures resulting from such pending anti-dumping investigations, complaints or applications shall be governed by the provisions of Regulation (EC) No 384/96.Article 21. The countervailing measures, set out in Annex II hereto, which have been adopted pursuant to Decision No 1898/98/ECSC and which are still in force on 23 July 2002 (the anti-subsidy measures set out in Annex II), shall be continued and shall be governed by the provisions of Regulation (EC) No 2026/97 with effect from 24 July 2002.2. In calculating the date on which the anti-subsidy measures set out in Annex II shall expire pursuant to Article 18(1) of Regulation (EC) No 2026/97, regard shall be had to the original date of entry into force of those measures.3. Any investigation which has been initiated pursuant to Decision No 1898/98/ECSC and which is still pending on 23 July 2002, or any complaint or application for the initiation of such an investigation which is still pending on 23 July 2002, shall be continued and shall be governed by the provisions of Regulation (EC) No 2026/97 with effect from 24 July 2002. Any countervailing measures resulting from such pending anti-subsidy investigations, complaints or applications shall be governed by the provisions of Regulation (EC) No 2026/97.Article 3This Regulation shall enter into force on 24 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 3 June 2002.For the CouncilThe PresidentJ. C. Aparicio PÃ ©rez(1) OJ L 308, 29.11.1996, p. 11. Decision as last amended by Commission Decision No 435/2001/ECSC (OJ L 63, 3.3.2001, p. 14).(2) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(3) OJ L 245, 4.9.1998, p. 3.(4) OJ L 288, 21.10.1997, p. 1.ANNEX IECSC anti-dumping measures in force on 23 July 2002>TABLE>ANNEX IIECSC ANTI-SUBSIDY MEASURES IN FORCE ON 23 JULY 2002>TABLE>